     WRIGHT, FINLAY & ZAK, LLP
 1   R. Samuel Ehlers, Esq.
     Nevada Bar No. 9313
 2
     7785 W. Sahara Ave., Suite 200
 3   Las Vegas, NV 89117
     (702) 475-7964; Fax: (702) 946-1345
 4   knielson@wrightlegal.net
     Attorneys for Plaintiff, The Bank of New York Mellon Trust Company, National Association fka
 5
     The Bank of New York Trust Company, N.A. as successor to JPMorgan Chase Bank, as Trustee
 6   for Residential Asset Securities Corporation, Home Equity Mortgage Asset-Backed Pass
     Through Certificates Series 2004-KS5
 7
                                 UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10   THE BANK OF NEW YORK MELLON                       Case No.: 3:17-cv-00059-MMD-WGC
     TRUST COMPANY, NATIONAL
11   ASSOCIATION f/k/a THE BANK OF NEW                 STIPULATION AND ORDER TO
12   YORK TRUST COMPANY, N.A. AS                       DISMISS
     SUCCESSOR TO JP MORGAN CHASE
13   BANK, AS TRUSTEE FOR RESIDENTIAL
     ASSET SECURITIES CORPORATION,
14   HOME EQUITY MORTGAGE ASSET-
15   BACKED PASS THROUGH CERTIFICATES
     SERIES 2004-KS5,
16
                   Plaintiff,
17
18          vs.

19   AIRMOTIVE INVESTMENTS, LLC.;
     PECKHAM LANE TOWNHOUSE
20   ASSOCIATION INC.; E.ALAN TIRAS, ESQ.,
21   solely in his capacity as trustee for PECKHAM
     LANE TOWNHOUSE ASSOCIATION INC.
22
                   Defendants.
23
24          Plaintiff, The Bank of New York Mellon Trust Company, National Association fka The
25   Bank of New York Trust Company, N.A. as successor to JPMorgan Chase Bank, as Trustee for
26   Residential Asset Securities Corporation, Home Equity Mortgage Asset-Backed Pass Through
27   Certificates Series 2004-KS5 (hereinafter “Plaintiff”) by and through its attorney of record,
28   Krista J. Nielson, Esq. and R. Samuel Ehlers, Esq. of the law firm of Wright, Finlay & Zak, LLP;



                                               Page 1 of 4
 1   Defendant, Airmotive Investments, LLC (“Airmotive”), by and through its attorney of record,
 2   Timothy E. Rhoda, Esq., of the law firm of Roger P. Croteau & Associates, Ltd., and Defendant,
 3   Peckham Lane Townhouse Association, Inc. (“HOA”), by and through its attorney of record,
 4   Christopher A. Lund, Esq., of Tyson & Mendes LLP, hereby stipulate and agree as follows:
 5          1.      The real property which is the subject of this case is commonly known as 186
 6   Smithridge Park, Reno, Nevada 89052, APN No. 025-040-07 (“Property”) and is part of the
 7   Peckham Lane Townhouse Association (“HOA”);
 8          2.      Plaintiff is the holder of a first Deed of Trust securing a loan in the amount of
 9   $74,400 made on or about March 24, 2004 (“Note”), by Gary F. Blackwell and Georgina E.
10   Blackwell (“Borrower”) and recorded on March 31, 2004, in the Official Records of Washoe
11   County, Nevada as Book and Instrument Number 3015126 (“Deed of Trust”);
12          3.      On April 24, 2013, a Notice of Default and Election to Sell was recorded against
13   the Property by E. Alan Tiras (“Tiras”), as agent for HOA;
14          4.      On August 1, 2013, a Notice of Foreclosure Sale was recorded against the
15   Property by Tiras, as agent for HOA;
16          5.      Tiras sold the Property on behalf of HOA on September 12, 2013 (“HOA Sale”)
17   to TBR, I, LLC by Foreclosure Deed recorded as Book and Instrument Number 4285733 in the
18   official records of the Washoe County Recorder;
19          6.      On or about February 26, 2016, TBR 1, LLC, quitclaimed its interest in the
20   Property to Airmotive via a Quitclaim Deed recorded in the Washoe County Recorder as Book
21   and Instrument Number 4565076.
22          7.      On January 30, 2014, Plaintiff filed a Complaint for Quiet Title in Case Number
23   3:17-cv-00059 (“Action”);
24          8.      The undersigned Parties have now come to a resolution regarding their respective
25   claims and interest in the Property;
26   ///
27   ///
28   ///



                                               Page 2 of 4
 1   WHEREFORE:
 2          IT IS HEREBY STIPULATED AND AGREED that the Complaint filed by Plaintiff
 3   against Airmotive and HOA is dismissed WITH PREJUDICE as to ALL REMAINING
 4   CLAIMS;
 5          IT IS FURTHER STIPULATED AND AGREED that nothing in this Stipulation should
 6   be construed as intended to benefit any other party not identified as the undersigned Parties
 7   hereto, and in particular, shall not constitute a waiver or relinquishment of any claims by
 8   Plaintiff against Old Republic National Title Insurance Company or Borrower; and
 9          IT IS FURTHER STIPULATED AND AGREED that each party is to bear its own fees
10   and costs.
11          IT IS SO STIPULATED AND AGREED.
12
     Dated this 22nd day of August, 2019.           Dated this 22nd day of August, 2019.
13
14   WRIGHT, FINLAY & ZAK, LLP                      ROGER P. CROTEAU & ASSOCIATES, LTD

15   /s/ R. Samuel Ehlers                           /s/ Timothy E. Rhoda
16   R. Samuel Ehlers, Esq.                         Roger P. Croteau, Esq.
     Nevada Bar No. 9313                            Nevada Bar No. 4958
17   7785 W. Sahara Ave., Suite 200                 Timothy E. Rhoda, Esq.
     Las Vegas, Nevada 89117                        9120 West Post Road, Suite 100
18   Attorneys for Plaintiff, The Bank of New       Las Vegas, Nevada 89148
19   York Mellon Trust Company                      Attorney for Defendant
                                                    Airmotive Investments, LLC
20
21
22
23
24
25
26
27
28



                                                Page 3 of 4
     Dated this 22nd day of August, 2019.
 1
 2   TYSON & MENDES LLP

 3   /s/ Thomas E. McGrath
 4   Thomas E. McGrath, Esq.
     Nevada Bar No. 7086
 5   3960 Howard Hughes Pkwy., Ste. 600
     Las Vegas, Nevada 89169
 6   Attorneys for Defendant, Peckham Lane
 7   Townhouse Association, Inc.

 8     IT IS SO ORDERED: the Complaint filed by Plaintiff against Airmotive and HOA
       is dismissed WITH PREJUDICE as to ALL REMAINING CLAIMS.
 9
10
11
                                              _______________________________________
12                                            UNITED STATES DISTRICT JUDGE
13                                                     August 22, 2019
                                              Dated: _________________________________

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             Page 4 of 4
